           Case 1:20-cv-06886-CM Document 3 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROSEMARIE MacMILLAN BROWN,

                                 Plaintiff,
                                                                   1:20-CV-6886 (CM)

                                                      ORDER DIRECTING PAYMENT OF FEES
                     -against-
                                                        OR AMENDED IFP APPLICATION
 EAST 92 STREET ASSOCIATES,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se, seeking to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). For the reasons discussed below, within thirty days of the date of this

order, Plaintiff must either pay the $400.00 in fees that are required to file a civil action in this

Court or submit an amended IFP application.

        To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff has filed an IFP application, but she has not fully completed it, and the

information that she has provided in it is unclear. Plaintiff indicates in her IFP application that

she is unemployed and that she receives monthly Social Security payments. (ECF 1, at 1.) But

she does not state the amount that she receives every month in those payments. (Id. at 1-2.) She

also states that in the past twelve months, neither she nor anyone living at the same residence has

received more than $200.00 from specified sources, including Social Security. (Id.) In addition,

she has not answered the application’s questions about how much money she has in a bank
           Case 1:20-cv-06886-CM Document 3 Filed 08/27/20 Page 2 of 2




account, the worth of any property or other assets she owns, her monthly expenses, any

individuals she supports financially, or any of her other financial obligations. (Id. at 2.)

       Because of Plaintiff’s failure to fully answer her IFP application’s questions about her

financial status, the Court does not have sufficient information to make a determination

concerning Plaintiff’s IFP application. Accordingly, within thirty days of the date of this order,

Plaintiff must either pay the $400.00 in fees to commence this action or complete and submit the

attached amended IFP application in which she must fully disclose her financial status by clearly

answering all of the application’s questions. If Plaintiff submits the amended IFP application, it

should be labeled with docket number 1:20-CV-6886 (CM). If the Court finds that Plaintiff now

possesses the funds to pay the relevant fees, she may be required to pay them.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. If Plaintiff complies with this order, this action shall be processed in

accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply with this order

within the time allowed, the Court will dismiss this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

       SO ORDERED.

 Dated:    August 27, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                  2
